DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention 1, Species B, Claims 1-17 in the reply filed on 9/8/2022 is acknowledged.  The traversal is on the ground(s) that the restriction requirement has not established that the claimed invention can be used in a materially different manner than claimed, the mutually exclusive characteristics of the species, the particulars of the search and examination burden.  
This is not found persuasive because the simple act of setting the bag and canopy on the beach to shield a baby (as set forth in the Restriction Requirement) is in-and-of-itself a materially different method of use than the claimed method of attaching the bag and canopy to a user’s body. No further explanation is necessary.
Some of the mutually exclusive characteristics according to the disclosure are that Species C is the only species having the “back panel” as claimed (Claims 13-15); Species B is the only species having the “locking rod and cord” as claimed (Claim 12); and Species A is the only species having the “secondary straps” as claimed (Claims 6-7, 10).
Further, there would be a serious search and examination burden if restriction were not required because the inventions require a different field of search, particularly significantly different text search queries focusing on the steps required by the method claims or the mutually exclusive characteristics of the different species. 
Examiner agrees that Claim 1 is generic to the different species, and such is noted.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-7, 10, 13-15, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/8/2022.
Examiner notes that applicant had indicated via response that claims 6-7, 10, and 13-15 read on the elected Species, however it is noted that each of these claims include limitations directed specifically to Species A and C, which were not elected. Therefore claims 6-7, 10, and 13-15 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 8671465) in view of Waldman et al. (US 5564125, hereinafter ‘Waldman’).
Armstrong discloses a personal covering system comprising: a canopy shield (11) comprising a central section (central portion of the canopy, see annotated Fig. below) supported by one or more internal primary supports (63), and at least one peripheral section (perimeter portion of the canopy, see annotated Fig. below); and wherein the canopy shield can be folded and stored (functional recitation); except does not expressly disclose the bag/pocket/bag connector as claimed.
However, Waldman teaches a personal covering and storage system including a bag coupled to a main strap to selectively secure the bag to a user, the bag having a pocket 5and a bag connector (@71,72); a covering (14) detachably connected to the bag at the bag connector (Fig. 7A, col. 5, ll. 20-25), and the covering can be folded and stored in the pocket (see Figs. 6-9) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to attach the canopy shield taught by Armstrong to the bag taught by Waldman, in order to allow the canopy to be conveniently worn about the waist of a user and folded and stored when not in use as taught by Waldman (Abstract).
Annotated Fig. 1 of Armstrong below:

    PNG
    media_image1.png
    756
    680
    media_image1.png
    Greyscale

	Armstrong as modified above further results in a device wherein 10the central section comprises at least one panel (see Armstrong annotated Figure above); the at least one peripheral section is a top section and a bottom section (above and below Armstrong central section); the 15primary supports comprise bendable plastic or bendable metal (Armstrong col. 5, ll. 40); and the strap is adjustable (Waldman Abstract); the bottom section hangs freely on a user (Armstrong Figs. 4, 5); the connector is a zipper (Waldman col. 5, ll. 23); the internal supports are a single piece (Armstrong Fig. 1); a20 secondary support that is removably or permanently coupled to the canopy shield (Armstrong 50).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 8671465) in view of Waldman et al. (US 5564125, hereinafter ‘Waldman’) as applied to claim 3 above, and further in view of Garegnani (US 2012/0240306).
Armstrong as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the removable visor as claimed.
However, Garegnani teaches a personal covering system wherein the top section further comprises a removable visor (20, Figs. 3, 4a-4c).  
Because Armstrong as modified above and Garegnani both teach hold-open structures for the neckline of a personal covering system, it would have been obvious to one of ordinary skill in the art to substitute the visor taught by Garegnani for the flexible rib taught by Armstrong as modified above to achieve the predictable result of supporting the neckline of the personal covering system.

Allowable Subject Matter
8.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
December 1, 2022